=
Twomey na nf WN

Ne

ee
Cow wm~AA UN £

NnNnn Y
whe

WhwmwN hd bd bY
Oowomonnn

2 G2 WI Go Lo Lo

4 Go to Lo
CTwom~aya nf Whe

kA HS HS
whe

REAR
OUD

 

 

Case 3:20-mc-80003-WHO Document1 Filed 01/02/20 Page 1 of 7

KUANG-BAO P. OU-YOUNG Pk hoe Nr fie BY
1362 Wright Avenue
Sunnyvale, California 94087
(408) 234-2371

kbouyoung(@yahoo.com CLERK. US. [ ST COURT

Plaintiff Pro Se

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

EV 20

KUANG-BAO P. OU-YOUNG,
Plaintiff,

VS.

PAUL SINGH GREWAL, former Magistrate Judge, U.S. District
Court for the Northern District of California, and as an individual:
ANDREI IANCU, Director, U.S. Patent and Trademark Office,
and as an individual; MICHELLE K. LEE, former Director, U.S.
Patent and Trademark Office, and as an individual: TERESA S.
REA, former Acting Director, U.S. Patent and Trademark Office,
and as an individual; MARGARET A. FOCARINO,
Commissioner for Patents, U.S. Patent and Trademark Office, and
as an individual; DONALD T. HAJEC, Director, Technology
Center 3700, U.S. Patent and Trademark Office, and as an
individual; JASON J. BOECKMANN, patent examiner, U.S.
Patent and Trademark Office, and as an individual; THURMAN
K. PAGE, petitions examiner, U.S. Patent and Trademark Office,
and as an individual; MELINDA HAAG, former U.S. Attorney for
the Northern District of California, and as an individual; ALEX G.
TSE, former acting U.S. Attorney for the Northern District of
California, and as an individual; JAMES A. SCHARF, Assistant
U.S. Attorney, U.S. Attorney’s Office for the Northern District of
California, and as an individual; BARACK OBAMA, former
President of the United States, and as an individual; HILLARY
RODHAM CLINTON, former U.S. Secretary of State, and as an
individual; GOOGLE, INC.; FACEBOOK, INC.; TAIWAN,
REPUBLIC OF CHINA; INTELLECTUAL PROPERTY OFFICE
OF TAIWN,

Defendants.

Ne Ne Ne ee ee ee ee ee ee ee ee ee ee ee es es ee ee es a ee es es ee ee ee ee a ee

 

Complaint - | of 7

s00usMI
COMPLAINT Wk

DEMAND FOR
JURY TRIAL

G2

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

:20-mc- - Document 1 Filed 01/Q7/20 Page 2 of 7
Case 3:20 me-8Q003-WHO ocument ile Qtr g

JURISDICTION AND VENUE

1. This action raises questions under provisions of the Federal Tort Claims Act in 28
USS.C. §§ 2671-2680. This Court has original jurisdiction over these claims under 28 U.S.C. §
1346(b). This Court has authority to award the requested declaratory relief under 28 U.S.C. §§
2201-02, the requested injunctive relief under 28 U.S.C. § 1343(a)(4), the requested damages
under 28 U.S.C. § 1343(a)(4), and legal costs under 42 U.S.C. § 1988.

2. Venue is proper under 28 U.S.C. § 1391(b)(2) in the northern district of California
because a substantial part of the actions giving rise to this case occurred within the district.

INTRADISTRICT ASSIGNMENT

3. Pursuant to Civil L.R. 3-2(c) and (e), this is a civil rights case, in a non-excepted
category, suitable for assignment to the San Jose division because defendant former magistrate
judge Paul Singh Grewal dismissed plaintiffs previous action against employees of U.S. Patent

and Trademark Office on November 4, 2013 without a jury trial.

PARTIES
4, Plaintiff Kuang-Bao P. Ou-Young is a resident of Santa Clara County.
5. Defendant Paul Singh Grewal was a magistrate judge at this court until retirement

on June 3, 2016. Judge Grewal is being sued as an individual as well.

6. Defendant Andrei Iancu is director of the U.S. Patent and Trademark Office
(CUSPTO”). Director Iancu is being sued as an individual as well.

7. Defendant Michelle K. Lee was director of USPTO from January 13, 2014 until
June 6, 2017. Director Lee is being sued as an individual as well.

8. Defendant Teresa S. Rea was acting director of USPTO from February 2013 until
November 21, 2013. Director Rea is being sued as an individual as well.

9. Defendant Margaret A. Focarino is the commissioner for patents at USPTO.

Complaint - 2 of 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:20-mc-§Q003-WHO Document 1 Filed 01/92/20 Page 3 of 7

Commissioner Focarino is being sued as an individual as well.

10. Defendant Donald T. Hajec is director of Technology Center 3700, USPTO.
Director Hajec is being sued as an individual as well.

11. Defendant Jason J. Boeckmann is a patent examiner at USPTO. Said examiner is
being sued as an individual as well.

12. Defendant Thurman K. Page is a petitions examiner at USPTO. Examiner Page is
being sued as an individual as well.

13. Defendant Melinda Haag was U.S. attorney for the northern district of California
from August 5, 2010 until September 1, 2015. Former U.S. attorney (“FUSA”) Haag is being
sued as an individual as well.

14. Defendant Alex G. Tse was acting U.S. attorney for the northern district of
California from January 8, 2018, until January 14, 2019. FUSA Tse is being sued both for his
role as defense counsel in plaintiff's previous action against USPTO and as an individual.

15. Defendant James A. Scharf is an assistant U.S. attorney (“‘AUSA”) at the U.S.
attorney’s office for the northern district of California. AUSA Scharf is being sued as an
individual as well.

16. | Defendant Barack Obama was president of the United States from January 20,
2009 until January 20, 2017. President Obama is being sued as an individual as well.

17. Defendant Hillary Rodham Clinton was U.S. secretary of state from 2009 until
2013. Secretary Clinton is being sued as an individual as well.

18. Defendant Google, Inc. (“Google”) is a Delaware corporation with its principal
place of business at 1600 Amphitheatre Parkway, Mountain View, California.

19. Defendant Facebook, Inc. (“Facebook”) is a Delaware corporation with its

principal place of business at 1 Hacker Way, Menlo Park, California.

Complaint - 3 of 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-mc-8Q003-WHO Document 1. Filed ol/gl/20 Page 4 of 7

20. Defendant Taiwan, Republic of China, is a state with uncertain political status in
East Asia.

21. | Defendant the Intellectual Property Office of Taiwan (“TIPO”) is the patent,
trademark, and copyright office of Taiwan.

FACTURAL BACKGROUND

22. On July 7, 2006, plaintiff applied for a patent entitled “High Volume Dripping
Hoses” (“HVDH”) with USPTO (Application No. 11/482703). The application was published on
January 24, 2008.

23. On October 25, 2007, plaintiff applied for a patent based on HVDH with TIPO
(Case No. 96139991),

24. On July 5, 2013, plaintiff filed a complaint against director Rea, commissioner
Focarino, director Hajec, examiner Boeckmann, and examiner Page for their roles in examining
said patent application (Case No. 5:13-cv-03118-PSG).

25. | USPTO suspended plaintiff's patent application on July 15, 2013.

26. On September 4, 2013, the U.S. attorney’s office moved to dismiss the lawsuit
against USPTO employees.

27. Judge Grewal dismissed the case against USPTO on November 4, 2013.

28. President Obama appointed director Lee as head of USPTO to succeed director
Rea on January 13, 2014.

29. __~ Plaintiff petitioned the House Judiciary Committee to impeach president Obama,
judge Grewal, FUSA Haag, AUSA Scharf, and other federal officials on August 28, 2015.

30. In June 2016, judge Grewal retired from this court to assume the position of vice
president and deputy general counsel at Facebook.

“A

31. On February 8, 2018, director Iancu took office.

Complaint - 4 of 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:20-mc-§Q003-WHO Document 1 Filed 01/92/20 Page 5 of 7

CLAIM

cl. Claim 1 Civil Rights Violation: On September 4, 2013, the U.S. attorney’s office
moved to dismiss plaintiff's civil action against employees of USPTO. On November 4, 2013,
judge Grewal dismissed the case. As said case was dismissed without a jury trial, judge Grewal,
FUSA Haag, FUSA Tse, and AUSA Scharf have deprived plaintiff of the Seventh Amendment
right to a jury trial.

c2, Claim 2 Constitutional Violation: USPTO has illegally rejected plaintiff's patent
application based on HVDH. As a result, judge Grewal dismissed plaintiff's previous lawsuit
against employees of USPTO without a jury trial. Director Rea, commissioner Focarino, director
Hajec, examiner Boeckmann, and examiner Page have denied plaintiff a patent based on HVDH
as authorized by Section 8, Article I of the Constitution.

c3. Claim 3 Constitutional Violation: President Obama appointed director Lee from
Google as head of USPTO on January 13, 2014 in order to keep plaintiffs patent application
suspended as long as practical. Accordingly, president Obama, director Lee, and Google have
deprived plaintiff of a patent based on HVDH as authorized by the Constitution.

c4. Claim 4 Constitutional Violation: In June 2016, judge Grewal retired from this
court so as to assume the position of vice president and deputy general counsel at Facebook.
Judge Grewal so acted in order to evade impeachment by the House Judicial Committee and
ensuing reversal of his dismissal of plaintiffs lawsuit against USPTO. Therefore, judge Grewal
and Facebook have denied plaintiff the constitutional right to a patent based on HVDH.

5, Claim 5 Constitutional Violation: Director Iancu took office on February 8, 2018.
Yet the current director of USPTO has continued the suspension of plaintiff's patent application

since. For this reason, director Iancu has deprived plaintiff of the constitutional right to a patent

based on HVDH.

Complaint - 5 of 7

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

a

 

Case 3:20-mc-80003-WHO Document1 Filed 01/07/20 Page 6 of 7
— —

c6. Claim 6 Constitutional Violation: Based on HVDH, plaintiff applied for a patent
with TIPO on October 25, 2007. However, TIPO rejected the patent application on February 8,
2010, May 19, 2010, and February 22, 2011 based on the same arguments as those USPTO had
rejected plaintiff’s patent application with. President Obama has directed secretary Clinton to
pressure the government of Taiwan and TIPO to reject plaintiff's patent application thereof in
order to legitimize the rejections of plaintiff's patent application by USPTO. President Obama,
secretary Clinton, Taiwan, and TIPO have conspired to deprive plaintiff of a patent based on
HVDH as authorized by the Constitution.

REQUEST FOR RELIEF

WHEREFORE, plaintiff respectfully requests that the Court enter judgment against all
defendants and provide plaintiff with the following relief:

1. A declaratory judgment that judge Grewal, director Iancu, director Lee, director Rea,
commissioner Focarino, director Hajec, examiner Boeckmann, examiner Page, FUSA
Haag, FUSA Tse, AUSA Scharf, president Obama, secretary Clinton, Taiwan, and TIPO
have violated plaintiff's constitutional rights as presented in claim | through claim 6.

2. Monetary damages in the amount of $20,000,000.00 against judge Grewal,
$10,000,000.00 each against director Iancu, director Lee, director Rea, and commissioner
Focarino, $8,000,000.00 against director Hajec, $6,000,000.00 each against examiner
Boeckmann and examiner Page, $10,000,000.00 each against FUSA Haag and FUSA
Tse, $8,000,000.00 against AUSA Scharf, $2,000,000,000.00 against president Obama,
$1,000,000,000.00 against secretary Clinton, $5,000,000,000.00 each against Google and
Facebook, $20,000,000,000.00 against Taiwan, and $5,000,000,000.00 against TIPO.

3. Monetary punitive damages against all defendants.

Complaint - 6 of 7

 

 
10
11
12
13
14
15
16

 

Case 3:20-mc-80003-WHO Document1 Filed 01/07/20 Page 7 of 7
— a

4. An order referring all defendants except Taiwan and TIPO to U.S. Attorney General for
criminal prosecution.
5. Plaintiff's reasonable costs and expenses of this action in accordance with 42 U.S.C.
§ 1988 and other applicable law.
6. All other further relief to which plaintiff may be entitled.
DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury on all issues for which a right to jury trial exists.
Respectfully submitted this 7" day of January 2020.

Kurmg- Gao Ou-y—y

KUANG-BAO P. OU-YOUNG
1362 Wright Avenue
Sunnyvale, California 94087
(408) 234-2371

kbouyoung@yahoo.com

Plaintiff

Complaint - 7 of 7

 

 

Ss escesneeeerese
